Citation Nr: 1041471	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1998 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision from the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which, in pertinent part, denied the above 
claim.  

The Veteran presently seeks to reopen a claim of service 
connection for a left knee disorder, last denied in April 2003.  
The Veteran did not appeal the decision, and in order for VA to 
review the merits of the claim, the Veteran must submit new and 
material evidence.  The  Board is required to address this issue 
despite the RO's findings.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  As such, the issue has been captioned as set 
forth above.


FINDINGS OF FACT

1.  A final April 2003 rating decision denied a claim for service 
connection for a left knee disorder.  

2.  The evidence associated with the claims file since the April 
2003 final denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for a left knee 
disorder.  

3.  The evidence of record shows that the Veteran's left knee 
disorder is related to his period of active service.





CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied service 
connection for a left knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.   Evidence received since the April 2003 rating decision is 
new and material; the claim of entitlement to service connection 
for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for the establishment of service connection for 
a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a left knee disorder and grants service connection 
for that disorder.  This is a complete grant of the benefit 
sought on appeal.  Thus, a discussion of VA's duties to notify 
and assist is unnecessary.  The Board notes that the Veteran's 
original claims file has been lost by VA, but that his claims 
file has been rebuilt and sufficient evidence is of record to 
grant the Veteran's claim. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Reopening previously denied claims for service connection

The Veteran seeks to reopen a claim for service connection for a 
left knee disorder.  His original claim for a left knee disorder 
was denied in an April 2003 rating decision.  Due to the 
Veteran's claims file being lost by VA, it is unclear to what 
extent the Veteran appealed the April 2003 rating decision.  
However, the evidence of record does not indicate that he 
appealed the claim to the Board, and the Veteran has not made 
such a claim.  As such, the April 2003 rating decision is deemed 
to have been a final denial of the claim.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.

The RO appears to have reopened the Veteran's claim, as indicated 
by the January 2007 Statement of the Case.  However, the question 
of whether new and material evidence has been received to reopen 
a claim must be addressed by the Board regardless any RO action.  
See Barnett, 83 F.3d at 1380.

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

As previously noted, the Veteran's claims file has been rebuilt.  
As such, the record does not indicate what records were included 
at the time of the April 2003 rating decision.

The April 2003 rating decision noted that although the Veteran 
had received treatment for left knee pain in 1998 and 1999, the 
service treatment records failed to provide a clinical diagnosis.  
The examiner also noted that a VA examination failed to show 
findings and diagnosis of a left knee disorder.  The RO noted 
that the VA examination showed full range of motion, without 
objective evidence of pain, tenderness on palpation or 
instability.  There was X-ray evidence and the VA examination 
showed sensory perception, strength, vascular supply, reflexes to 
be normal.  The VA examiner noted that there was no pathology to 
render a diagnosis for a left knee condition.

Subsequent to the April 2003 rating decision, VA outpatient 
treatment records indicate continued complaints of, or treatment 
for, left knee pain.  A May 12, 2006 VA orthopedics consult noted 
that the Veteran reported that he has had left knee pain since 
Airborne School in 1998, when he injured his left knee, but that 
he did not seek any immediate evaluation, as he was in training 
and wanted to complete his training; he has had frequent pain 
since training.  The examiner reported that a magnetic resonance 
imaging (MRI) study had found degenerative changes vs. small 
intrasubstance tear of the posterior horn of the medial meniscus 
and tiny under surface tear of the posterior horn of the lateral 
meniscus; unremarkable appearance of the cruciate and collateral 
ligaments.  The examiner found him to have an internal 
derangement of the left knee. 

The Veteran received a VA examination in December 2006.  The 
Veteran reported that he hurt his left knee in jump school and 
had treatment but no diagnosis.  The examiner noted that X-rays 
were normal, but that an MRI showed effusion and spurring.  The 
examiner diagnosed him with patella tendinitis/patellofemoral 
syndrome.  The examiner opined that he could not resolve the 
issue of whether the left knee pain was related to service 
without resorting to mere speculation because the Veteran had a 
report of treatment for a knee injury in service, but no 
diagnosis.  

The evidence submitted since the April 2003 rating decision is 
new, in that it was not previously of record.  The newly 
submitted evidence is also material.  The April 2003 rating 
decision indicated that the Veteran did not have a diagnosis of a 
left knee disorder.  The December 2006 VA examiner diagnosed him 
with patella tendinitis/patellofemoral syndrome.

Therefore, the additional evidence received is "material" as it 
relates to the previously unestablished fact of a current medical 
diagnosis for his claimed left knee disorder, which thus raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board finds that the claim for service connection is 
reopened.  

Service Connection Claim

As reported in his May 12, 2006 VA orthopedics consult note, the 
Veteran claims to have injured his left knee while in service 
during Airborne School in 1998 and that he has had left knee pain 
since that time.  
 
As previously noted, the Veteran's claims folder has been rebuilt 
as his original folder has been lost by VA.  The Veteran's Armed 
Forces Of The United States Report Of Transfer Or Discharge (DD 
Form 214) indicates that he has been awarded the parachutist 
badge, thus supporting his report of airborne training.

Available service treatment records indicate that in August 1998, 
the Veteran reported knee pain and swelling, and that he was 
found to have some tenderness and to be treated with non-
steroidal anti-inflammatory drugs (NSAIDS).  

A February 1, 1999, service treatment record notes that the 
Veteran reported left knee pain for three weeks.  The examiner 
noted a possible tender lateral joint line and found him to have 
knee pain of unknown etiology.

A February 17, 1999, service treatment record notes that the 
Veteran had left knee problems, and that he had hurt his knee 
playing ball four weeks earlier.  The examiner requested a 
physical therapy consult to consider a mechanical cause with 
decreased lateral range of motion.

The April 2003 rating decision noted that a post service VA 
examination showed full range of motion, without objective 
evidence of pain, tenderness on palpation or instability on VA 
examination, and that X-ray evidence, sensory perception, 
strength, vascular supply, and reflexes were normal.  The rating 
decision also noted that the VA examiner found no pathology for a 
diagnosis for a left knee condition.

A May 12, 2006, VA orthopedics consult noted that a MRI found 
degenerative changes vs. small intrasubstance tear of the 
posterior horn of the medial meniscus and tiny under surface tear 
of the posterior horn of the lateral meniscus; unremarkable 
appearance of the cruciate and collateral ligaments.  The 
examiner diagnosed him with an internal derangement of the left 
knee.  

The Veteran received a VA examination in December 2006.  The 
examiner noted that X-rays were normal, but that an MRI showed 
effusion and spurring and diagnosed him with patella 
tendinitis/patellofemoral syndrome.  

The December 2006 VA examiner opined that he could not resolve 
the issue of whether the left knee pain was related to service 
without resorting to mere speculation, as he was treated for a 
knee injury but did not have a diagnosis at that time.  The award 
of benefits may not be predicated on a resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician indicating 
that Veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the Veteran 
held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the Veteran may have been 
having some symptoms of multiple sclerosis for many years prior 
to the date of diagnosis deemed speculative). 

However, the available service treatment records indicate that 
the Veteran was treated for left knee pain in service.

He also continued to have left knee pain prior to his discharge 
from service and after service, as indicated by his claim for 
service connection for a left knee disorder, which was received 
prior to his separation from service in January 2003, as 
indicated in his April 2003 rating decision.  

Additionally, a lay person, he is competent to report the 
symptoms that were present in service and the continuation of 
those symptoms since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The record further supports his complaints of continued 
pain, as indicated by the April 2003 rating decision's discussion 
of a VA examination and his current claims.

Although the April 2003 rating decision noted that a VA 
examination found no pathology to render a diagnosis, the Board 
notes that the rating decision indicates that the Veteran only 
received an X-ray in regards to that VA examination.

The current VA examination, from December 2006, specifically 
noted that X-rays were normal, but that a MRI showed effusion and 
spurring.  The examiner also diagnosed the Veteran with patella 
tendinitis/patellofemoral syndrome.  

Given the service treatment records indicating complaints of, and 
treatment for, left knee pain in service, the Veteran's credible 
and consistent reports of chronic pain during service and since 
service, the current diagnosis of patella 
tendinitis/patellofemoral syndrome, and the new VA MRI report 
finding that he has a left knee derangement, the evidence of 
record is at the very least at equipoise to indicate that the 
Veteran has had a left knee disorder since service.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, the 
benefit of the doubt rule applies.  See Gilbert, 1 Vet. App. at 
58.  The Veteran's claim for service connection for a left knee 
disorder is granted. 




ORDER

New and material evidence having been received, the Veteran's 
request to reopen the claim for entitlement to service connection 
a left knee disorder is granted.  

Entitlement to service connection for a left knee disorder, 
currently diagnosed as patella tendinitis/patellofemoral 
syndrome, is granted



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


